Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 5, 7-11, 13, 15-17, 19-20 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2022 is being considered by the examiner. 

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 6/17/2022 has been considered.
Applicant’s response by virtue of amendment to claims 1-20 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 2, 4, 6, 12, 14 and 18 are canceled. Claims 1, 3, 5, 7-11, 13, 15-17, 19-20 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11, 13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (U.S. Patent Publication No. 2016/0055357), in view of Johnson et al. (U.S. Patent No. 10,339,515)



Regarding claims 1, 11, Hicks teaches a retail checkout system, comprising: a mobile point-of-sale (POS) apparatus including: 
a code reader; a user interface; a wireless communication interface; and a processor configured to perform a registration operation, (barcode scanner, [23]), the registration operation including controlling the wireless communication interface to transmit a product code read by the code reader and transmit instructions based on user operations on the user interface; (The mobile scanner gun system reads the barcode of a particular item that is available for purchase, and retrieves a plethora of product details from the POS store systems server, using wireless communication, [104], 
a fixed POS station; (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84], fixed docket workstation, [103]),
and a server communicably connectable to the mobile POS apparatus and the fixed POS station, the server configured to: generate a transaction data record including the product code received from the mobile POS apparatus; [104]
upon receiving a checkout instruction from the mobile POS apparatus, cause the transaction data record to be transmitted to the fixed POS station for checkout processing; (he POS store systems server transmits the transaction details to the corporate ERP system for adjustment of inventory of merchandise that has been sold and those updates are available real-time chain-wide, [104]);
upon receiving an end instruction from the mobile 91(PATENT) Atty. Dkt. No.: TAI/2968USPOS apparatus, determine whether the checkout processing has been completed; and upon determining that the checkout processing has been completed, cause the mobile POS apparatus to end the registration operation, (In the case the inventory is unavailable, once the transaction is completed on the mobile scanner gun system, [25], The appropriate encrypted payment card information is wirelessly transmitted via an encrypted communication to the POS store systems server within the store and onto a certified bank card authorization processor, whereby the encrypted authorization is returned to the POS store systems server and subsequently onto the mobile tablet gun system, [104]); 
upon determining that the checkout processing is not complete, preventing the mobile POS apparatus from ending the registration operation and causing a display of the mobile POS apparatus to display a checkout non-completion warning, (said mobile tablet device being operative, in the event that said authorization is denied, to inform the employee of this credit denial, so that said customer is informed, and can provide alternative payment, [33], If the credit purchase is denied, the mobile tablet device displays this credit request decline. The employee of the retail organization informs the customer of this credit purchase rejection and requests another form of payment, [109]).  
Hick does not explicitly teach the mobile POS apparatus including: a code reader rotatably attached to a handle of the shopping cart. Hicks teaches the mobile tablet device (upper receiver) is rotatably connected to several base housing concepts, each with a USB scanner input device integrated into the base, see Fig, 3, [31, 14], the mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84].
However, Johnson teaches the bar code reader is secured within a hand wand which is detachably secured to the exterior of the scale and credit card processing device's housing…the bar code scanning device 20 is capable of being removably held within a scanning device holder 40 preferably located as an extension of the handlebar 15, see Fig. 1.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the base housing as disclosed by Hick to include a handlebar as taught by Jonson to provide a more convenient and trouble-free checkout experience. 

Regarding claims 3, 13, Hicks teaches the server is further configured to cause the display of the mobile POS apparatus to display a screen including a selectable object that causes the end instruction to be transmitted to the server upon a user operation (said mobile tablet device being operative, in the event that said authorization is denied, to inform the employee of this credit denial, so that said customer is informed, and can provide alternative payment, [33]).  

Regarding claims 5, 15, Hicks teaches the server is further configured to cause the display of the mobile POS apparatus to display a screen including an identification of the fixed POS station upon receiving the end instruction from the mobile POS apparatus, (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84]).
  
Regarding claims 7, 17-18, Hicks teaches a plurality of fixed POS stations, (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84],  the screen also includes a selectable object that causes the end instruction to be transmitted to the server when selected by a user; transmitting data in the transaction data record from the server to the mobile POS apparatus; and causing the display of the mobile POS apparatus to indicate a checkout amount on the screen, (he POS store systems server contacts a PCI certified bank card processor to obtain authorization for the purchase. If the purchase is authorized, this information is sent to the mobile tablet device display screen for customer signature using an integrated signature capture application built within the mobile POS application on the mobile tablet device and the customer is allowed to take possession of the purchased merchandise, [109-110]).
  
Regarding claim 8, Hicks teaches the server is further configured to cause the display of the mobile POS apparatus to display a screen including an identification of one of the plurality of fixed POS stations upon receiving the end instruction from the 93(PATENT) Atty. Dkt. No.: TAI/2968USmobile POS apparatus, (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84].
 
Regarding claims 9-10, 19-20, Hicks teaches the server is further configured to cause a display of the mobile POS apparatus to display a selection screen including a first selectable object for selecting checkout using the mobile POS apparatus and a second selectable object to select checkout at the fixed POS station; the checkout instruction is transmitted upon a user operation of the second selectable object, [28-31].

Response to Arguments
Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on Johnson reference applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627